FINAL COPY
294 Ga. 440

      S14Y0240. IN THE MATTER OF KRISTEN E. RICHBOURG.

      PER CURIAM.

      This disciplinary matter is before the Court pursuant to a petition for

voluntary surrender of license filed by Kristen E. Richbourg (State Bar No.

604410). In the petition, Richbourg, who has been a member of the State Bar

of Georgia since 2000, admits that on October 24, 2013, she entered a guilty

plea in the Superior Court of Fulton County to three counts of theft by taking by

a fiduciary and two counts of forgery in the first decree, all felony violations of

the Criminal Code of Georgia. Richbourg further admits that her felony

convictions constitute a violation of Rule 8.4 (a) (2) of Bar Rule 4-102 (d), the

maximum penalty for which is disbarment. Richbourg requests that this Court

accept the voluntary surrender of her license to practice law, which she

acknowledges is tantamount to disbarment. The State Bar has no objections.

      We have reviewed the record and agree to accept Richbourg’s petition for

voluntary surrender of her license. Accordingly, the name of Kristen E.

Richbourg hereby is removed from the rolls of persons entitled to practice law

in the State of Georgia. We remind Richbourg of her duties under Bar Rule
4-219 (c).

      Voluntary surrender of license accepted. All the Justices concur.



                          Decided January 21, 2014.

             Voluntary surrender of license.

             Hawkins, Parnell, Thackston & Young, Bryan M. Grantham, Kim

M. Jackson, for Richboury.

             Paula J. Frederick, General Counsel State Bar, Jenny K.

Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.




                                       2